AO 245B (Rey. 02/08/2019) Judgment in a Criminal Petty Case (Modified) - . Page | of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

vy. (For Offenses Committed On or After November 1, 1987)
Eliver Garcia-Ramirez Case Number: 3:19-mj-23510

 

John Ower] Lanatiany * mene
Defendant's Aiterney ey fey rs ,

 

wx: Basan | 3

 

 

 

 

 

 

  

 

REGISTRATION NO, 88604298
, : AUG 28
THE DEFENDANT: 2019
pleaded guilty to count(s) 1 of Complaint Oren oem Stes
POS TRIG fA
[1 was found guilty to count(s) Byes RUSTIC? OF GA

 

 

~ after a plea of not guilty. .
_ Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Title & Section Nature of Offense Count Number(s}
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
[1 The defendant has been found not guilty < on count(s)
CF Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for aterm of:

A. TIME SERVED CO days

 

‘& Assessment: $10 WAIVED W& Fine: WAIVED. |

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of atrest upon their deportation or removal.

L} Court recommends defendant be deported/removed with relative, ___ charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances. .

Wednesday, August 28, 2019 .

 

Date of Imposition of Sentence

Received i ‘del Les dy a. : » i] Wo

DUSM ae HONORABLE ROBERT N. BLOCK
| UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | | | 3:19-mj-23510 =e

re

2 |

 
